Citation Nr: 1027078	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  09-26 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously denied claim for service connection for a 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD) and major depressive disorder.  

2.  Entitlement to service connection for a psychiatric disorder, 
to include PTSD and major depressive disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2008 rating decision in which the RO, in 
pertinent part, denied entitlement to service connection for PTSD 
because the evidence submitted was not new and material.  

In April 2010, the Veteran testified at a Board video-conference 
hearing before the undersigned Veterans' Law Judge.  

As the Board must first decide whether new and material evidence 
has been received to reopen the claim for service connection 
before it can address the matter on the merits-and in light of 
the Board's favorable action on the Veteran's petition to reopen 
the claim-the Board has characterized the appeal as encompassing 
the two issues listed on the title page.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Broadly construing the Veteran's contentions as having a 
psychiatric disorder related to service, and given the findings 
of record, which include diagnoses of PTSD and major depressive 
disorder, the Board has recharacterized the Veteran's claim as 
stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (per curiam order).

The issue of entitlement to service connection for a psychiatric 
disorder, to include PTSD and major depressive disorder, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO denied the Veteran's 
claim for service connection for PTSD.  The Veteran did not 
initiate an appeal of that decision.  

2.  The evidence associated with the claims file since the May 
2006 rating decision includes evidence that is not cumulative and 
redundant of evidence of record at the time of the prior denial, 
that relates to unestablished facts necessary to substantiate the 
claim, and that raises a reasonable possibility of substantiating 
the claim for service connection for a psychiatric disorder, to 
include PTSD and major depressive disorder.  


CONCLUSIONS OF LAW

1.  The RO's May 2006 decision that denied the claim for service 
connection for PTSD became final.  See 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 
(2009).

2.  As evidence received since the May 2006 rating decision, 
denying service connection for PTSD, is new and material, the 
criteria for reopening the claim for service connection for a 
psychiatric disorder, to include PTSD and major depressive 
disorder, are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's psychiatric 
disorder, to include PTSD and major depressive disorder, claim 
and remands it for further development.  As such, no discussion 
of VA's duty to notify or assist is necessary.

In general, rating decisions that are not timely appealed are 
final and binding based on the evidence then of record.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).  
A claim which has been denied in an unappealed RO decision may 
not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 2002), which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and material 
evidence, which applies prospectively to all claims made on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 
2001) [codified at 38 C.F.R. § 3.156(a)].  In the current case, 
the claim to reopen was received in February 2008, subsequent to 
that date.  Therefore, the current version of the law, which is 
set forth in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, then the claim will be reopened and decided upon 
the merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must evaluate 
the merits of the claim in light of all of the evidence, both new 
and old, after ensuring that VA's statutory duty to assist the 
claimant in the development of his claim has been fulfilled.  See 
38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and material 
evidence has been submitted, the credibility of the newly 
submitted evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In a May 2006 rating decision, the RO denied service connection 
for PTSD.  The evidence of record at that time consisted of the 
Veteran's service treatment records and private treatment 
records.  Those records showed that the Veteran had been 
diagnosed with major depressive disorder and PTSD.  The Veteran's 
claim was denied because the evidence of record failed to show 
that the Veteran's psychiatric disorder was related to his 
military service.  

The evidence added to the record since the May 2006 rating 
decision consists of VA treatment records, written statements 
from the Veteran, and testimony from the Veteran's April 2010 
Board hearing.  The newly submitted evidence contains stressor 
information.  Specifically, the Veteran stated that while he was 
stationed in Japan in the spring of 1981 he was witness to a 
suicide and double murder which caused him psychological stress.  

The evidence that has been submitted since the May 2006 rating 
decision is both new and material because it relates to whether 
the Veteran's psychiatric disorder is related to his military 
service.  As this evidence must be presumed credible, it tends to 
establish a previously unestablished fact that was necessary to 
substantiate the claim.  After reviewing the record, the Board 
finds that new and material evidence has been submitted to reopen 
the Veteran's claim of service connection for a psychiatric 
disorder, to include major depressive disorder and PTSD.  


ORDER

New and material evidence having been received, service 
connection for a psychiatric disorder, to include PTSD and major 
depressive disorder is granted to this extent only.  


REMAND

As to the merits of the Veteran's claim, the Board has determined 
that further development is warranted.  

According to 38 C.F.R. § 3.304(f) (2009), service connection for 
PTSD requires: (1) medical evidence diagnosing the condition in 
accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, 
established by medical evidence, between current PTSD symptoms 
and an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  
If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, then the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Where a determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
Moreover, a medical opinion diagnosing PTSD after the fact does 
not suffice to verify the occurrence of the claimed in-service 
stressor.  See Moreau, 9 Vet. App. at 395- 396; Cohen v. Brown, 
10 Vet. App. 128, 142 (1997).  

Competent medical evidence shows that the Veteran has been 
diagnosed with a psychiatric disorder.  Specifically, a June 2005 
private treatment record showed an Axis I diagnosis of PTSD and 
major depressive disorder.  

The Veteran has not alleged, and the evidence does not show, that 
the Veteran engaged in combat, and as such, a verified in-service 
stressor which is related to the Veteran's psychiatric disorder 
must be shown.  The evidence of record does not include any 
evidence of a verified in-service stressor which is related to 
his diagnosis of PTSD.  Nor does the evidence contain evidence 
which shows that the Veteran's major depressive disorder is 
related to his military service.  

At the Veteran's April 2010 Board hearing, the Veteran described 
an incident in which he came upon a scene of a suicide and double 
murder while serving on active duty.  The claims file shows that 
the RO attempted to gather information from the Veteran in order 
to verify his reported stressor.  A March 2009 letter from the RO 
stated that they needed more information in order to verify the 
Veteran's reported stressor.  Thus, upon remand, the Veteran 
should be afforded another opportunity to provide the VA with as 
much detailed information regarding his stressor as possible.  
Additionally, the Veteran testified that he had spoken to his 
grandmother about the stressor at the time that it occurred and 
had also sought counsel from church counselors.  Upon remand, the 
Veteran should be afforded another opportunity y to submit lay 
statements that would corroborate his reported stressor.  

Finally, the Veteran should be afforded a VA examination.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide a 
VA medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.

Here, the Veteran has been diagnosed with major depressive 
disorder and has provided lay testimony regarding in-service 
incurrence and has testified to continuity of symptomatology.  As 
such, the Veteran should be afforded a VA examination in order to 
determine the nature and etiology of his psychiatric disorder, to 
include major depressive disorder.  In addition, with respect to 
the Veteran's diagnosis of PTSD-his diagnosis has not been based 
on a verified in-service stressor.  As such, if, and only if a 
stressor is verified, the Veteran should be afforded a VA 
examination in order to determine whether the Veteran's PTSD is 
causally related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide more 
specific information regarding his reported 
stressful events during his military 
service.  This includes supporting details 
such as the specific locations, first and 
last names of any individuals involved, and 
time frames during which the claimed 
incidents occurred (preferably, within no 
more than a 60-day time period for each 
claimed incident).

Advise the Veteran that he can also submit 
"buddy statements" containing verifiable 
information regarding the events claimed as 
"stressors" during his military service.  
Advise the Veteran that this information is 
vitally necessary in order to obtain 
supportive evidence of the claimed 
stressful events he experienced; without 
which, his claim may be denied.

2.  After receiving responses to the above 
requests, the RO should attempt to verify 
any reported stressors from appropriate 
sources, to include contacting the Office 
of Special Investigations of the United 
States Air Force in order to attempt to 
verify whether there was a suicide/double 
homicide in the Spring of 1981 at the 
Yokota, Japan Air Force Base.  

3.  After the above development has been 
completed the Veteran should be schedule 
for a VA psychiatric examination.  All 
tests deemed necessary should be conducted.  
Based on a review of the claims file and 
the results of the examination, the 
examiner must offer an opinion addressing 
the following questions:

(a).  Has the Veteran developed an acquired 
psychiatric disorder (other than PTSD), to 
include major depressive disorder, and; if 
so, please specify the diagnosis (or 
diagnoses).  Is it at least as likely as 
not (50 percent or greater probability) 
that any current diagnosis of a psychiatric 
disorder, other than PTSD, to include major 
depressive disorder, had its onset during 
service; or, was such a disorder caused by 
any incident that occurred during service?  
The examiner is advised to consider any lay 
statements from the Veteran regarding in-
service occurrence when rendering his/her 
opinion.  

(b)  If, and only if, a stressor is 
verified the examiner should address 
whether the Veteran meets the diagnostic 
criteria for PTSD as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders?  If so, is it at least as 
likely as not (50 percent or greater 
probability) that the Veteran's PTSD is 
casually related to a verified in-service 
stressor?  In making this assessment, the 
examiner should indicate the verified 
stressor(s) underlying the diagnosis of 
PTSD, if such condition is diagnosed.  

The examiner should provide the rationale 
used in formulating his or her opinion in 
the written report.  The report of the 
psychiatric examination should be 
associated with the Veteran's claims file.  
The claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior to the 
examination, and the examiner should 
acknowledge such review in the examination 
report.

The Veteran is hereby advised that failure 
to report for any scheduled VA examination 
without good cause shown may result in the 
denial of his claim for service connection.  
38 C.F.R. § 3.655 (2009).

4.  After undertaking any additional notice 
or development deemed appropriate, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
issue the Veteran an appropriate 
supplemental statement of the case.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


